     CASE 0:20-cv-01338-JRT-ECW Document 15 Filed 06/26/20 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Linda Tirado                                                  Court File No. 0:20-cv-01338
                                                                                (JRT/ECW)
                    Plaintiff,

        vs.

City of Minneapolis; Minneapolis Chief
of Police Medaria Arradondo in his
official capacity; Minneapolis Police                 STIPULATION TO EXTEND
Lieutenant Robert Kroll, in his official           STATE DEFENDANTS’ TIME TO
capacity; Minnesota Department of                     RESPOND TO PLAINTIFF’S
Public Safety Commissioner John                                  COMPLAINT
Harrington, in his official capacity,
Minnesota State Patrol Colonel
Matthew Langer, in his official capacity;
and John Does 1-4, in their official and
individual capacities.

                    Defendants.


        WHEREAS, Plaintiff filed the Complaint in this matter (ECF No. 1) on June 2,

2020 and served Minnesota Department of Public Safety Commissioner John Harrington

and Minnesota State Patrol Colonel Matthew Langer (“State Defendants”) on June 3,

2020;

        WHEREAS, Plaintiff and State Defendants, through their undersigned counsel,

hereby stipulate to entry of an Order extending the time for State Defendants to answer or

otherwise respond to the Complaint until July 20, 2020; and
      CASE 0:20-cv-01338-JRT-ECW Document 15 Filed 06/26/20 Page 2 of 3




       WHEREAS, by entering into this stipulation, Plaintiff and State Defendants

further agree that State Defendants preserve, and nothing in this stipulation shall be

deemed to waive, any and all defenses that may be asserted in this matter.

       NOW, THEREFORE, Plaintiff and State Defendants respectfully request an Order

from the Court entering the proposed Order Extend State Defendants’ Time to Respond

to Plaintiff’s Complaint in its entirety.

       NOW, THEREFORE, Plaintiff and State Defendants respectfully ask that the

Court sign and enter the proposed Order to Extend State Defendants’ Time To Respond

to Plaintiff’s Complaint.




                            SIGNATURES ON FOLLOWING PAGE




                                            2
      CASE 0:20-cv-01338-JRT-ECW Document 15 Filed 06/26/20 Page 3 of 3




Dated: June 26, 2020                       Dated: June 26, 2020

                                           KEITH ELLISION
                                           Attorney General
                                           State of Minnesota

s/ John M. Baker                           s/ Julianna F. Passe
GREENE ESPEL PLLP                          KATHRYN IVERSON LANDRUM
Clifford M. Greene, Reg. No. 0037436       (#0389424)
John M. Baker, Reg. No. 0174403
Davida S. McGhee, Reg. No. 0400175         JULIANNA F. PASSE (#0397317)
222 S. Ninth Street, Suite 2200
Minneapolis, MN 55402                      445 Minnesota Street, Suite 1400
(612)373-0830                              St. Paul, Minnesota 55101-2131
cgreene@greeneespel.com                    (651) 757-1189 (Voice)
jbaker@greeneespel.com                     (651) 282-5932 (Fax)
dwilliams@greeneespel.com                  kathryn.landrum@ag.state.mn.us
                                           julianna.passe@ag.state.mn.us
and
                                           ATTORNEYS FOR DEFENDANTS
SIDLEY AUSTIN LLP                          MINNESOTA DEPARTMENT OF
Tai-Heng Cheng                             PUBLIC SAFETY COMMISIONER
Margaret Hope Allen                        JOHN HARRINGTON AND
Patricia Butler                            MINNESOTA STATE PATROL
Kierstin S. Fowler                         COLONEL MATTHEW LANGER,
787 Seventh Avenue                         IN THEIR OFFICIAL CAPACITIES
New York, NY 10019
(212)839-5661
tcheng@sidley.com
margaret.allen@sidley.com
pbutler@sidley.com
kfowler@sidley.com

ATTORNEYS FOR PLAINTIFF
LINDA TIRADO


#4737985-v1


                                       3
